DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
This Office action is in response to the communications filed on April 16, 2021.
Currently, claims 1, 13, and 99-104 are pending and under examination on the merits in the instant application. The following rejections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.

                                           Response to Arguments and Amendments
                                                           Withdrawn Rejections
Any rejections not repeated in this Office action are hereby withdrawn.

Response to Declaration
The declaration under 37 CFR 1.132 filed on April 16, 2021 is sufficient to overcome the written description rejection of claim 101.

                                              Maintained Rejections
			Claim Rejections - 35 USC § 112
Claims 1, 13, 99-100, and 102-104 remain rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement for the reasons as set forth in the Office action mailed on December 23, 2020 and for the reasons set forth below. 
on April 16, 2021 have been fully considered but they are not persuasive. Applicant argues that the instant specification describes the “hypothesis” pertaining to the claimed method by pointing out page 69 and that the specification also describes the “mechanism” of how PAPD5 regulates TERC by pointing out Example 10 and Figures 9 and 12A-12G. Applicant argues that the aforementioned disclosures are sufficient to lead one skilled in the art to conclude that the inventors had possession of the claimed method of treating a telomere dysfunction such as DC. Contrary to applicant’s arguments, the instant specification is insufficient to provide adequate written description support for the instantly claimed method of treating dyskeratosis congenita (DC) in a subject, because the passages/Figures pointed out by applicant do not provide any direct, objective evidence that an shRNA comprising SEQ ID NO:83 results in the treatment of DC involving abnormal skin pigmentation, nail dystrophy, oral leukoplakia, bone marrow failure, and cancer in a subject, wherein such method was completely unknown in the prior art as explained in the last Office action. See pages 4-5. That is, the level of knowledge pertaining to the DC treatment method of claims 99 and 102-104 was nascent and nonexistent as of the effective filing date sought in the instant case. Note that the specificity of the specification to comply with the written description requirement inversely correlates with the level of knowledge in the prior art. See MPEP §2163 teaching that “there is an inverse correlation between the level of skill and knowledge in the art and the specificity of disclosure necessary to satisfy the written description requirement.” (emphasis added). 
It is noted that the passages/Figures pointed out by applicant at best describe increasing TERC level/activity by SEQ ID NO:83 in cells lacking PARN by a loss-of-function mutation in PARN. Applicant did not point out any disclosure in the specification that the claimed method of increasing TERC level/activity occurs in cells having normal PARN or gain-of-function mutations in PARN. 

Since applicant’s arguments and the aforementioned declaration are not sufficient to objectively and persuasively rebut the evidence of record (see pages 4-5 of the last Office action), it is concluded that the instant specification fails to reasonably convey that the instant co-inventors had possession of the entire genus of claims 1, 13, and 100 and the subject matter of claims 99 and 102-104 at the time of filing. 
Accordingly, this rejection is maintained. 

Claim Objections
Claim 101 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Claims 1, 13, 99-100, and 102-104 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008.  The examiner can normally be reached on Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.